     Case 3:18-cv-02036-E Document 89 Filed 01/25/21            Page 1 of 8 PageID 2570



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

PREMIER ELECTRONICS, L.L.C.,                §
    Plaintiff                               §
                                            §
v.                                          §              CASE NO. 3:18-CV-2036-S
                                            §
ADT, L.L.C.,                                §
      Defendant                             §


                     PLAINTIFF PREMIER’S AMENDED
                RESPONSE TO ADT LLC’S MOTION IN LIMINE
         TO EXCLUDE EVIDENCE OF PREVIOUSLY EXCLUDED DAMAGES



        Plaintiff Premier Electronics, L.L.C. (“Premier”) files this Plaintiff Premier’s Amended

Response to ADT LLC’s Motion in Limine to Exclude Evidence of Previously Excluded

Damages [Doc. 70].

                                            I.
                                      INTRODUCTION

        1.     This case is about a large home security alarm monitoring company—Defendant

ADT, L.L.C. (“ADT”)—tortiously interfering with a smaller company’s customer accounts by

lying to those customers and tampering with the smaller company’s home security equipment.

With the complicity of a property management company, ADT stole these accounts by falsely

telling Premier’s customers in the Phillips Creek Ranch (“PCR”) community:

        We must program your system for monitoring by ADT before June 21, 2016 to
        avoid interruption of service.

Under this fictitious threat of losing their home security service, Premier’s PCR customers

allowed ADT to remove and to reprogram the security equipment that Premier was using to

service its customers, thereby diverting such service to ADT.

PLAINTIFF PREMIER’S AMENDED RESPONSE TO ADT LLC’S MOTION IN LIMINE TO EXCLUDE
EVIDENCE OF PREVIOUSLY EXCLUDED DAMAGES                                - PAGE 1
  Case 3:18-cv-02036-E Document 89 Filed 01/25/21                Page 2 of 8 PageID 2571



                                               II.

                             ARGUMENTS & AUTHORITIES

       2.     In its Motion, ADT asks the Court to exclude all testimony and exhibits that relate

to damages this Court previously ruled are unavailable to Premier. Premier’s short answer to this

Motion is that this Court has not previously ruled that any damages are unavailable to Premier.

On July 22, 2020, this Court entered a Memorandum Opinion and Order granted ADT’s motion

for summary judgment only as to Premier’s third claim: tortious interference with the existing

contract with PCR’s developer and homeowners’ association [Doc. 56]. In doing so, the Court

correctly noted that Premier concedes it “complaints about the notice of non-renewal of the bulk-

billing Agreement with the Association and the Developer are no longer focused on ADT.”

[Doc. 56, pp. 2-3]. Otherwise, this Court denied ADT’s motion for summary judgment on each

of Premier’s other causes of action and on its allegation of a conspiracy between ADT and

Insight.

       2.     ADT also previously moved to strike Premier’s expert witness Phillip Courtney

Hogan. This Court denied that Motion [Doc. 55]. ADT also moved to strike one of three

written damage reports prepared by Phillip Courtney Hogan on the ground that it is untimely and

caused ADT unfair prejudice. That report dated December 12, 2019, attempted to quantify three

new categories of damages: 1) future lost cash flow related to the provision of basic alarm

monitoring and cellular signal transmission for about 2000 unbuilt homes in the amount of

$904,001.42; 2) profits from sales of home theater and Wi-Fi to the approximately 2000 unbuilt

homes in the amount of $2,161,991.99; and 3) future lost revenue for smart home systems in the

amount of $1,411,449.90. This Court granted that motion to strike, and Premier does not intend

to offer the expert testimony of Mr. Hogan on those three categories of damages. It may,



PLAINTIFF PREMIER’S AMENDED RESPONSE TO ADT LLC’S MOTION IN LIMINE TO EXCLUDE
EVIDENCE OF PREVIOUSLY EXCLUDED DAMAGES                                - PAGE 2
  Case 3:18-cv-02036-E Document 89 Filed 01/25/21                  Page 3 of 8 PageID 2572



however, offer testimony from Shawn P. Griffith on those categories of damages. Mr. Griffith

has been identified as an expert witness in the home security and integration industry and ADT

has not challenged his unassailable qualifications as an expert in this area.

       3.      ADT did not ask this Court to strike Mr. Hogan’s first two damage reports which

identify the damages Premier suffered as a result of ADT’s interference from 1) the loss of

regular residential security monitoring system and service customers; 2) the loss of cellular

residential security monitoring system and service customers; 3) loss of the opportunity to renew

contracts for services provided to regular customers; and 4) loss of the opportunity to renew

contracts for services provided to cellular customers. These damages relate to Premier’s first and

second causes of action for 1) tortious interference with existing contracts with PCR

homeowners; and 2) tortious interference with prospective relations with PCR homeowners.

       4.      In its Motion, ADT refers this Court to page 56, lines 15-23 of the oral deposition

of Mr. Hogan, but does not attach that page to its Motion. Those lines 12-24 of that page of Mr.

Hogan’s deposition read as follows:

 12                 Q (BY MR. BOOS) Mr. Hogan, do you have any

 13         knowledge as to whether or not the Phillips Creek Ranch

 14         paid Premier in full for the monitoring services

 15         provided by Premier through July 2016?

 16                 A I believe I understand they have.

 17                 Q Okay. Are those payments --

 18                 A Not --

 19                 Q -- reflected in your -- any of your

 20         schedules?

 21                 A No.



PLAINTIFF PREMIER’S AMENDED RESPONSE TO ADT LLC’S MOTION IN LIMINE TO EXCLUDE
EVIDENCE OF PREVIOUSLY EXCLUDED DAMAGES                                - PAGE 3
  Case 3:18-cv-02036-E Document 89 Filed 01/25/21                Page 4 of 8 PageID 2573



 22                 Q Okay. Okay. Let's talk about the security

 23         monitoring net revenue schedule. Okay?

 24                 A Okay.


See Exhibit A.   It is clear in context that Mr. Hogan is referring to payments due to Premier

under the bulk-billing agreement from the Association, and not to the damages caused by ADT

in interfering with Premier’s existing contract and prospective relations with PCR customers.

       5.     In addition to the above deposition testimony, Mr. Hogan addressed why there

would still be damages to Premier in the event of a non-renewal of the bulk-billing agreement:

  9           Q Okay. I'm going to represent to you that it

 10         did have a 36-month term with the option to renew for

 11         either party.

 12                 A Okay.

 13                 Q Well, actually, it auto -- let me rephrase

 14         that.

 15                                It automatically renewed unless one of

 16         the parties gave notice.

 17                 A Okay.

 18                 Q Okay. So fair to say then that that contract

 19         had a potential for a hundred percent attrition rate

 20         every three years?

 21                 A I have to -- I -- I don't know the legality

 22         because I'm not an attorney.




PLAINTIFF PREMIER’S AMENDED RESPONSE TO ADT LLC’S MOTION IN LIMINE TO EXCLUDE
EVIDENCE OF PREVIOUSLY EXCLUDED DAMAGES                                - PAGE 4
  Case 3:18-cv-02036-E Document 89 Filed 01/25/21                        Page 5 of 8 PageID 2574



  93          21   There would not be the potential of 100%          To update and clarify
                   attrition rate every three years. The contracts
                   for service was between the homeowner and
                   Premier. Should the bulk billing agreement
                   terminate, then Premier would have to bill
                   the homeowner directly.


 23                    Q Well, I'm not asking you about the legal

 24            aspect. I'm asking about the calculation --

 25                    A If it's –


 1                    Q -- the valuation --

 2                    A If it's allow -- if it allows for the total

 3            termination under that agreement, then that would stop

 4            at that particular point.

 5                    Q Okay. So that would be a hundred percent

 6            attrition rate at that point?

 7                    A That could be.
  94      7        Again, the contract for services was between      To update and clarify
                   the homeowners and Premier and therefore
                   the termination would not invalidate the
                   agreements



         6.        In short, the bulk-billing agreement only addresses the manner in which payment

for regular alarm monitoring services were collected. Under the agreement, the Association

collected the fee for this service as part of each homeowners dues, and then remitted such

payment to Premier.          Indeed, ADT’s proposed Trial Exhibit # 13 recognizes that, upon

termination of the bulk-billing agreement, each homeowner could:

  3. Keep your service with Premier Electronics. If you have not done so, you must make arrangements
                                                             rd
       to avoid an interruption in service. This requires a 3 party contract directly between the property
       owner and Premier Electronics.


PLAINTIFF PREMIER’S AMENDED RESPONSE TO ADT LLC’S MOTION IN LIMINE TO EXCLUDE
EVIDENCE OF PREVIOUSLY EXCLUDED DAMAGES                                - PAGE 5
      Case 3:18-cv-02036-E Document 89 Filed 01/25/21                        Page 6 of 8 PageID 2575



See Exhibit B. Although there is no evidence that this letter was ever actually sent to any PCR

homeowners, it does acknowledge what should have happened when the Association decided not

to renew the bulk-billing agreement.             As Shawn Griffith testified in his deposition, “[The

Association] had the right to cancel. They never had the right to switch.” Griffith Depo. 19:5-6.

         7.      The undisputed facts and evidence presented at trial will show that ADT and its

co-conspirator Insight1 lied to Premier’s customers in PCR to gain entry into their homes in order

to reprogram or replace Premier’s equipment in order to redirect any alarm signal from Premier’s

monitoring contractor to ADT’s monitoring station. In doing so, ADT intentionally interfered

with Premier’s performance of its security monitoring agreements with homeowner customers in

PCR by preventing the performance or by making the performance impossible or more

burdensome, difficult, or expensive. See, e.g., AKB Hendrick, L.P. v. Musgrave Enters., 390

S.W.3d 221, 236 (Tex. App.—Dallas 2012, no pet.); Seelbach v. Clubb, 7 S.W.3d 749, 757 (Tex.

App.—Texarkana 1999, pet. denied). ADT’s tortious conduct intentionally induced or caused

PCR homeowner to breach their security monitoring agreements with Premier.                              See, e.g.,

Clements v. Withers, 437 S.W.2d 818, 820 (Tex. 1969); John Paul Mitchell Sys. v. Randall Food

Mkts., 17 S.W.3d 721, 730-31 (Tex. App.—Austin 2000, pet. denied).

         8.      ADT’s argument in its Motion to Strike is just another attempt to revive the same

tortured argument ADT made in its motion for summary judgment that the bulk-billing

agreement and each PCR customer’s individual security monitoring agreement are

coterminous—meaning that the non-renewal of the bulk-billing agreement somehow magically

automatically cancelled the customer’s alarm monitoring service with Premier. Viewed in the

context of the surrounding facts and circumstances at the time of their execution and the conduct

  1
    Because there is ample evidence of a conspiracy between ADT and Insight, ADT is also responsible for the acts
of Insight that were done in furtherance of the common purpose. See, e.g., Carroll v. Timmers Chevrolet, Inc., 592,
922, 925-26 (Tex. 1979); Akin v. Dahl, 661 S.W.2d 917, 921 (Tex. 1983).

PLAINTIFF PREMIER’S AMENDED RESPONSE TO ADT LLC’S MOTION IN LIMINE TO EXCLUDE
EVIDENCE OF PREVIOUSLY EXCLUDED DAMAGES                                - PAGE 6
  Case 3:18-cv-02036-E Document 89 Filed 01/25/21              Page 7 of 8 PageID 2576



of the parties themselves under the respective agreements—as this Court is required to do-- the

language of the operative agreements simply does not support such an interpretation.

Accordingly, this Court denied ADT’s motion for summary judgment on Premier’s remaining

four causes of action [Doc. 56]. For similar reasons, this Court should deny ADT’s motion to

exclude evidence of the damages caused by ADT’s interference with its existing contracts and

prospective relations with Premier’s PCR customers.

                                          PRAYER

       For the foregoing reasons, Premier requests that this Court deny ADT LLC’s Motion in

Limine to Exclude Evidence of Previously Excluded Damages [Doc. 70] in its entirety. Premier

prays for general relief.

                                                   Respectfully submitted,

                                                   /s/ John M. Frick
                                                   ___________________________________
                                                   John M. Frick
                                                   Texas Bar No. 07455200
                                                   jfrick@bennettweston.com

                                                   BENNETT, WESTON, LAJONE & TURNER, P.C.
                                                   1603 LBJ Freeway, Suite 280
                                                   Dallas, Texas 75234
                                                   Tel: (972) 662-4901
                                                   Fax: (214) 393-4043

                                                   ATTORNEY FOR PLAINTIFF
                                                   PREMIER ELECTRONICS, L.L.C.




PLAINTIFF PREMIER’S AMENDED RESPONSE TO ADT LLC’S MOTION IN LIMINE TO EXCLUDE
EVIDENCE OF PREVIOUSLY EXCLUDED DAMAGES                                - PAGE 7
  Case 3:18-cv-02036-E Document 89 Filed 01/25/21           Page 8 of 8 PageID 2577



                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing Plaintiff Premier’s
Amended Response to ADT LLC’s Motion in Limine to Exclude Evidence of Previously
Excluded Damages has been furnished to the following counsel in accordance with the Federal
Rules of Civil Procedure, this 25th day of January 2021:

Eric S. Boos                                  Tanya L. Chaney
SHOOK, HARDY & BACON, L.L.P.                  SHOOK, HARDY & BACON, L.L.P.
Citigroup Center                              JPMorgan Chase Tower
201 S. Biscayne Blvd., Suite 3200             600 Travis St., Ste. 3400
Miami, FL 33131-4332                          Houston, TX 77002-2926
esboos@gmail.com                              tchaney@shb.com

Charles C. Eblen (Pro Hac Vice)
SHOOK, HARDY & BACON LLP
2555 Grand Boulevard
Kansas City, MO 64108
ceblen@shb.com


                                                       /s/ John M. Frick_______________
                                                       John M. Frick




PLAINTIFF PREMIER’S AMENDED RESPONSE TO ADT LLC’S MOTION IN LIMINE TO EXCLUDE
EVIDENCE OF PREVIOUSLY EXCLUDED DAMAGES                                - PAGE 8
